Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-3, 8-10, 12-15, 17-19, and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Firstly, despite applicants’ response, the examiner has not found support for the solution of the diisocyanate, bisepoxide, and chain regulator, within step (b), for the full scope of the claimed subject matter.  Only examples 1, 2, 9, and 10 provide support for a solution comprising TDI or MDI; BADGE; BPGE or PTI; and ortho DCB.  The examiner finds no other disclosure within the specification for a solution of the same scope as that claimed.  Applicants’ response fails to adequately address the issue raised by the examiner, because the examiner considered and acknowledged the argued disclosure within page 30 of the specification, since the argued disclosure directly relates to examiner cited examples 1, 2, 9, and 10.
	Secondly, with respect to claims 18 and 19, the examiner has not found support for the claimed temperature and time conditions in view of step (c); within the specification, the claimed conditions pertain to steps (a) and (b).  There is no indication 
3.	Claims 1-3, 8-10, 12-15, 17-19,  and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, with respect to claims 1, 19, and 24 to 27, the “mass ratio” clause is improper, because step (a) [step (α)] does not contain diisocyanate, bisepoxide, or chain regulator.
Secondly, with respect to claims 1, 19, and 24 to 27, applicants have referred to their claimed mass ratio as a weight percent range; however, while the weight percent range is calculated from the mass ratio, it is imprecise to refer to the weight percent range as a mass ratio.
	Thirdly, with respect to claims 24 to 27, applicants have improperly referred to step (α).  Step (α), as opposed to step (a), lacks antecedent basis from claims 1 and 19.
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
5.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.


/RABON A SERGENT/Primary Examiner, Art Unit 1765